Citation Nr: 1619827	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  06-17 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD) and asbestosis.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney At Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to September 1958 and from December 1958 to June 1976.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In September 2008, the Veteran testified at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.

In an April 2009 decision, the Board denied service connection for a lung disorder, to include COPD and asbestosis.  The Veteran appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (Court) and in a Memorandum Decision dated in February 2011, the Court vacated and remanded the Board's decision.  

In a December 2011 decision the Board again denied service connection for a lung disorder, to include COPD and asbestosis.  The Veteran appealed the Board's December 2011 decision to the Court and in an Order dated in November 2012, the Court vacated the Board's decision and remanded it for compliance with a joint motion for remand (JMR).  

In March 2013 the Board remanded the claim in compliance with the Court Order and JMR.  Because the requested development has still not been completed, further action to ensure compliance with that remand directive is required, as is further discussed below.  See Stegall v. West, 11 Vet App 268 (1998).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

In the March 2013 remand, the Board directed the AOJ to attempt to obtain private treatment records identified by the Veteran and for a VA examiner with expertise in respiratory disorders to review the Veteran's claims file and provide an opinion regarding the current nature and etiology of any current respiratory disorder that addressed the Veteran's statements, an October 2011 VA medical advisory opinion and an August 2012 private physician's opinion, as well as submitted articles regarding COPD.

In June 2014, the Veteran provided his consent for VA to obtain records from a private medical center, noting that the physician who treated him had retired and that the medical center had closed.  Later, that same month, he submitted another copy of the same consent form with a hand written note that the medical center had moved and provided the new address and a phone number for the facility.  There is no indication that VA made any attempt to obtain those medical records.  

The Veteran also provided authorization and content to release information to VA for the Praxair Corporation in June 2014.  VA initially sought relevant records from that corporation in a July 2, 2014, letter and again requested the records in a July 17, 2014, letter.  At the same time, VA notified the Veteran that a second request for the treatment records had been sent, but that it was his responsibility to see that VA received the records.  

However, VA did not make a formal finding of unavailability of these records or notify the Veteran that VA's request for these records was denied.  All of these facts fall short of the duty to assist and the Board's specific remand instructions in its March 2014 remand.  Stegall, supra.; 38 C.F.R. § 3.159 (2015).  Accordingly and unfortunately, another remand is required to correct these defects.  


The examiner who conducted the September 2014 VA examination, while providing an opinion regarding the etiology of the Veteran's current's respiratory disability, did not address evidence favorable to the Veteran, specifically the August 2012 private physician's opinion and internet articles regarding COPD.  Because the examiner did not provide an opinion considering and addressing this evidence, additional action is needed.

For the above reasons, the Board finds that there has not been substantial compliance with the Board's September 2013 remand directives.  Stegall, supra.  Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and ask him to complete any necessary release or authorization form to obtain copies of annual physical evaluations from Praxair Incorporation since his employment with the company, as well as private treatment records from 1983 to 2005 from the Aspen Medical Center, identified by the Veteran.  The efforts to obtain these records must continue until it is determined that they are unavailable or that further efforts to obtain them would be futile.  If these records cannot be obtained, a formal finding of unavailability must be made and the Veteran must be notified in accordance with 38 C.F.R. § 3.159.  

The Veteran should also be notified that he may submit medical evidence, treatment records, or any other evidence in support of his claim.

2.  After the above development is completed, to the extent possible, obtain an addendum to the September 2014 VA examination by the same examiner or another qualified examiner with expertise in respiratory medicine, if that examiner is not available.  The claims file must be made available to and reviewed by the examiner.  Based on a review of the claims file and an examination of the Veteran (if needed), the examiner should provide another opinion regarding the current nature and etiology of any respiratory disorder found to be present, to include COPD and/or asbestosis.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current respiratory disorder, to include COPD and/or asbestosis, was incurred during service, or is otherwise due to a disease or injury therein, including due to exposure to asbestos or toxins in service.  

If the examiner is unable to provide the requested opinion without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

In the report provided, the examiner must acknowledge the pertinent evidence of record to include the Veteran's lay statements, the October 2011 VA medical advisory opinion, the August 2012 private physician's opinion, and the articles submitted regarding COPD.  A complete rationale for all opinions expressed and conclusions reached should be set forth.  

3.  Thereafter, the RO should readjudicate the appeal.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





